Citation Nr: 1129289	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-183 05	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to restoration of the 10 percent evaluation from May 1, 1988 to September 9, 2002 for the Veteran's service-connected left sciatica, L5 with minimal residual neurological deficits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to October 1968 and October 1977 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal. 

The Board notes that the RO originally characterized the Veteran's claim for restoration as a claim for an earlier effective date for a 10 percent increased rating granted effective September 2002.  In the March 2010 Statement of the Case, the RO then characterized the claim as entitlement to restoration of the original 10 percent.  As the Veteran actually claimed that his rating was improperly reduced in May 1988, restoration of his original 10 percent rating back to May 1988 is the properly characterized issue.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran's stressors are not credible.  

3.  The Veteran's diagnosis of PTSD is not causally or etiologically related to his military service.  

4.  In a May 1983 rating decision, the RO granted service connection for left sciatica, L5, with minimal residual neurological deficits and assigned a 10 percent rating effective May 28, 1983.  

5.  In a May 1988 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected left sciatica disability to 0 percent disabling, effective May 1, 1988, due to a failure to report for an examination. 

6.  The RO did not provide the Veteran with proper notice of the examination and of the proposed reduction in compensation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).  

2.  The May 1988 rating decision reducing the Veteran's rating for his service-connected left sciatica disability from 10 percent to 0 percent without compliance with the requirements set forth in 38 C.F.R. § 3.105(e) (2010) is void ab initio. 38 C.F.R. § 3.105(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Regarding the claim for restoration, the decision below grants restoration back to the date of the reduction, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary regarding the restoration claim.

The record shows that through VCAA letters dated April 2008 and October 2008 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

A VCAA letter to the Veteran was provided in April 2008 prior to the initial unfavorable decision in February 2009.  In this case, the April 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Missouri Veterans Commission.  The representative and the VLJ asked questions to ascertain the extent of any in-service stressors and any current PTSD symptoms.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  As noted below, in April 2008 and October 2008 letters, the RO requested that the Veteran provide more detail and at a minimum the location and time frame of his alleged stressors.  The Board notes that the Veteran did not respond to these requests.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  No additional pertinent evidence has been identified by the Veteran.   

In this decision, the Board has found as a fact that there was no in-service stressor.  Because there is no in-service stressor to which competent medical opinion could relate a current diagnosis of PTSD, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service stressor, referral of this case to obtain an examination and/or an opinion as to the existence and etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service stressor, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

VA has recently revised the regulations regarding stressor verification.  Under the new regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).  The Board notes that the Veteran has provided vague statement regarding stressors related to fear of hostile military or terrorist activity, and has made detailed statement regarding a non-combat stressor.

The evidence does not support a finding that the Veteran participated in combat during active service.  With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran has participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  The Veteran's service personnel records reflect that he served during the Vietnam War Era and received several medals; however, the record does not reflect receipt of any combat decorations.  Further, there is nothing in the Veteran's service personnel records or service medical records to show combat service, nor has he claimed that his most detailed stressor is related to combat or to fear of hostile military or terrorist activity.  To the contrary, he asserts that the stressor was an incident involving a fellow soldier that took place on a firing range in Germany in 1976.

As it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown,       10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's lay statements regarding his stressors are not credible.  The Veteran alleged one specific stressor and several broad stressors.  In a May 2008 statement, the Veteran reported working as a lane safety/scorekeeper supervising annual weapons field training in Hanau, Germany.  The Veteran reported being three to four feet behind a private who turned around and pointed his weapon at the Veteran.  He claims to have told the Veteran to face down range, when the Veteran put his M-16 on auto and placed it under his chin and pulled the trigger.  The Veteran allegedly dropped to the ground as rounds were hitting around him.  He claims that he was covered in the private's blood and with the assistance of another NCO picked up the Veteran and put him on a truck to take him to the aid station.  The Veteran again testified to these events in the March 2011 hearing.  He provided the year of the incident, 1976, and the name of the soldier who shot himself.  

The RO attempted to verify the Veteran's stressor.  The RO discovered that the incident did occur on June 6, 1976.  The Veteran was in the same unit with the deceased soldier.  However, the Veteran's account of the incident is inconsistent with the findings from the Army's Criminal Investigative Division (CID) report.  The Veteran's account is recited from the same point of view as the account provided by SP5 Eldridge in a sworn statement.  Eldridge stated that he was on the lane that the deceased was training on and that the soldier had pointed his weapon at SP5 Eldridge and then stepped back and shot himself in the head.  Another sworn statement by SP5 Steinbach supported Eldridge's statement.  SP5 Steinbach specifically stated that he was on the next lane and that he saw the soldier on lane six turn around and point his weapon at SP5 Eldridge.  He heard Eldridge yell something and then saw the man turn the weapon under his chin and fire.  

The Board also notes that the investigation reveals that the gun fired only three rounds, whereas the Veteran has stated that rounds were firing all around him.  SP5 Eldridge had to go and clear the weapon after the incident.  Additionally, the CID interviewed thirty soldiers who were present at the incident, many of whom mention Eldridge by name when describing the incident and none of whom mention any unknown soldier who was within a few feet of the deceased and covered in blood.  If the Veteran was so immediately involved as to have been covered in blood and other matter, the Veteran would have been interviewed by the CID.  The Veteran alleges he was not interviewed due to being a member of another unit.  He claims he called his unit to pick him up immediately after the incident and then left Germany soon after.  

The multiple inconsistencies in the record weigh heavily against the Veteran's credibility as to his witnessing the soldier's death.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).   The Board finds the Veteran's statements and current recollections regarding the Veteran's experience to be of lesser probative value than the more contemporaneous CID report .

The Board also notes that the Veteran did not claim to be present at the soldier's death until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than the results of a criminal investigation seeking accurate factual accounts of the incident and completed at the time of the incident.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Based on the inconsistencies between the Veteran's statement and the CID report, the Board finds that the Veteran is not credible regarding this stressor.  

The Veteran also provided very generalized statements regarding other claimed stressors, which include seeing friends die, Viet Cong (the Veteran referred to Viet Kong in his statement) torturing South Vietnamese soldiers while trying to get information from them, killing people with a rifle, knife, and explosives, using C-4 to blow up tunnels, and seeing the Viet Cong do things to people who wouldn't do what they wanted.  The Veteran provided no dates, names, places, or any specific information regarding these generalized statements.  The Veteran's claims are also extraordinarily varied and are in contradiction with the lack of any combat medals or other evidence of combat experience.  

An April 2008 VCAA letter requested specifics about the Veteran's claimed stressors including an exact date and location.  If an exact date could not be provided, the letter requested an approximate time, preferably within a two month period.  Again in October 2008, the RO sent a letter requesting any specific details relating to his alleged stressors.  The Veteran did not respond to either request with more information.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski,       1 Vet. App. 190, 193 (1991).  Without evidence of combat service or at a minimum the location of the alleged events, the Veteran's claimed stressors are not consistent with the places, types, and circumstances of the Veteran's service.  Based on the fact that the Veteran's personnel records do not show service in combat, the Veteran has not responded to requests for more information, and the Veteran has already been found not credible regarding one stressor, the Board finds that the Veteran's generalized statements to not constitute credible evidence of a stressor, even under the application of 3.304(f). 

Without a verifiable in-service stressor however, service connection may not be granted for PTSD.  Therefore, after thorough review and consideration of the evidence of record, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,  1 Vet. App. 49, 54-56 (1990).


Restoration of Rating for Left Sciatica Disability

In a May 1983 rating decision, the RO granted service connection for left sciatica, L5, with minimal residual neurological deficits and assigned a 10 percent rating effective May 28, 1983.  The Veteran was scheduled for a new VA examination to obtain the current status of the Veteran's disability in April 1988.  The notification of the examination was returned to the RO with a note stating that the Veteran was not known at this address.  The RO then reduced the Veteran's disability rating to 0 percent in May 1988.  

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If appropriate the award will then be reduced or discontinued effective the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(a).

The Board notes that the record does not document any attempt to obtain the Veteran's correct address at the time or to contact the Veteran in any other manner.  The RO at no point notified the Veteran of the contemplated reduction and did not provide him with all the material facts and reasons for the reduction, as required by 38 C.F.R. § 3.105(e).  Additionally, the RO did not wait the proscribed periods of time prior to reducing the Veteran's benefits.  The RO attempted to contact the Veteran for a new examination in April 1988.  The RO then reduced the Veteran's disability rating effective May 1, 1988.  

As the RO failed to follow the due process considerations regarding the reduction of the Veteran's 10 percent disability rating, the Board finds that the reduction in this case is void ab initio.  The 10 percent rating is restored effective the date of the reduction, May 1, 1988.  


ORDER

Service connection for PTSD is denied.  

Restoration of a 10 percent evaluation for a service-connected left sciatica disability, effective May 1, 1988, is granted.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


